Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Claims 1-5 are pending. Claim 1 has been amended.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102a/e as being anticipated by Hirao et al. US 2011/0031519 A1 (Hirao).

    PNG
    media_image1.png
    439
    437
    media_image1.png
    Greyscale

In re claim 1, Hirao discloses (e.g. FIGs. 1-3, 8B) a method of manufacturing a photo-emission semiconductor device 1, the method comprising: 
forming a light reflection layer 31 (Ag, ¶ 85) on a semiconductor layer 22; 
forming a plating seed layer 32 (“first seed layer”, ¶ 85) on the light reflection layer 31;
forming a cap layer 92 (Au “covering layer”, FIG. 8B; ¶ 117) on the plating seed layer 32 so that only an end surface of the plating seed layer 32 is exposed (Au layer 92 covers top surface of seed layer 32, exposing only the ends of seed layer 32); and
forming a protective layer 34,35 by electroless plating (¶ 87,89) using the plating seed layer 32 (¶ 85), wherein the cap layer 92 is formed of a material (Au, ¶ 117) that does not cause an oxidation-reduction reaction in a plating bath (zincate treatment liquid or nickel plating liquid, ¶ 87,89) used to form the protective layer 34,35 by electroless plating (Au is lower in activity series than Zn and Ni, and thus Au will not cause an oxidation-reduction reaction in a bath containing Zn or Ni; see attached NPL document “Oxidation-Reduction Reactions”, Figure 4.4.4 and texts in the section “The Activity Series”). 
Hirao teaches forming a zinc layer 34 after layer 92 by a zincate treatment (¶ 87,117) followed by electroless nickel plating wherein considerable portion of the zinc layer 34 is disposed by nickel to form nickel layer 35, leaving behind islands of zinc-containing regions 34a 
In one interpretation, the zinc layer 34 is disclosed by Hirao to be optional (see ¶ 87, “if desired”). As such, the electroless plated nickel layer 35 teaches the claimed protective layer that is formed by electroless plating using the Al first seed layer 32.
In a second interpretation, the zinc layer 34 is understood to teach the claimed protective layer electroless plated using the Al seed layer 32. Hirao teaches the zinc layer 34 is formed by a zincate treatment involving dipping the structure in a zincate treatment liquid, such that the aluminum in the seed layer 32 is displaced by zinc, thereby forming the zinc layer 34 (¶ 87). Electroless plating, as broadly understood, is a chemical plating process without using an electric current to form a coating. Therefore, the zincate treatment disclosed by Hirao to form the zinc layer 34 without application of electric current teaches the claimed electroless plating, wherein the underlying aluminum seed layer 32 is the plating seed as the aluminum is displaced by zinc in the process. See US 1,627,900 for detailed description of zincate treatment process; e.g. FIG. 2 showing the detailed zincate process involving dipping an article in a zinc-depositing bath to form a Zn coating without the use of electric current. 
In a third interpretation, the zincate treatment is considered a pretreatment to improve the electroless nickel plating process (¶ 87). See US 1,627,900, 1st
In a fourth interpretation, the zinc island 34a and the nickel layer 35 together form the protective layer that is formed by electroless plating using (directly or indirectly) the Al seed layer 32.


In re claim 2, Hirao discloses (e.g. FIGs. 1-3, 8B) the protective layer 34 and/or 35 is formed on one or more regions of the plating seed layer 32, the light reflection layer 31 and the semiconductor layer 22. 

In re claim 3, Hirao discloses (e.g. FIGs. 1-3, 8B) a planar shape and a cross-sectional shape of the protective layer 34 and/or 35 are based on an exposure area size of the plating seed layer 32. The area size of the Al plating seed layer 32 inherently affect the shape of metal layers 34, 35 because the Al is displaced by Zn to form the zinc layer 34, and zinc is displaced by nickel to form the nickel layer 35 (¶ 87,89).

In re claim 4, Hirao discloses (e.g. FIGs. 1-3, 8B) a planar shape and a cross-sectional shape of the protective layer 34 and/or 35 are based on a material of the plating seed layer 32. The material of the plating seed layer 32 inherently affect the shape of metal layer 34,35, at least at the atomic level. Furthermore, the material of the plating seed layer 32 affects the shape of the zinc layer 34 and thus shape of the nickel layer 35 based on the oxidation-reduction rate of the material of seed layer 32. See description the attached NPL “Oxidation-Reduction Reactions”, more specifically in section “The Activity Series”.

In re claim 5, Hirao discloses (e.g. FIGs. 1-3, 8B) forming the protective layer 34 and/or 35 includes covering sides of the light reflection layer 31 with the protective layer 34 and/or 35 by electroless plating such that the protective layer 34 and/or 35 directly contacts the sides of .

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. 
Applicant argues Hirao does not teach a cap layer between seed region 34a and the plating layer 35 (Remark, page 4).
This is not persuasive. In FIG. 8B, Hirao discloses additionally including an covering layer 92 made of gold between the aluminum plating seed layer 32 and the electroless plated protective layer 34,35. The gold layer 92 teaches the claimed cap layer because gold does not cause an oxidation-reduction reaction in the solution bath for forming either the zinc layer 34 or nickel layer 35. Gold is lower in activity series than zinc and nickel. Thus, Au will not cause an oxidation-reduction reaction in a bath containing zinc or nickel. See attached NPL document “Oxidation-Reduction Reactions”, Figure 4.4.4 and texts in the section “The Activity Series”. Therefore, the claimed “cap layer” is taught by Hirao. See details in rejection of claim 1 above.
Applicant’s argument on the dependent claims are not persuasive for the same reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815